917 A.2d 310 (2007)
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
James A. JAGGERS, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
Jesse W. Hogg, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
James E. Burnett, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
Tammy Barnes, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
Thomas E. Renzo, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
Robert Lance Price, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
Nicolas Adam McLearn, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
William A. Gregory, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
Charles Eric Carey, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
Keith A. Hughes, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
Tammy S. Barnes, Respondent.
Commonwealth of Pennsylvania, Petitioner,
v.
Roger L. Quinter, Respondent.
Supreme Court of Pennsylvania.
March 20, 2007.

AMENDED ORDER
PER CURIAM.
AND NOW, this 22nd day of March, 2007, the Order entered on March 20, 2007 is corrected to read as follows: "the Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court affirming in part and reversing in part the Orders of the trial court are VACATED. It is hereby ordered that this case be REMANDED to the Superior Court with instructions to remand the matter to the trial court for proceedings consistent with this Court's decision in Commonwealth of Pennsylvania Department of Transportation, Bureau of Driver Licensing v. Weaver, ___ Pa. ___, 912 A.2d 259 (2006)."